Exhibit 99.1 PAN AMERICAN SILVER’S PROVEN AND PROBABLE RESERVES INCREASE TO Measured and Indicated Silver Resources Climb to 711 Million Ounces (All amounts in US dollars unless otherwise stated and all production figures are approximate) Vancouver, British Columbia – February 11, 2010 – Pan American Silver Corp. (PAAS: NASDAQ; PAA: TSX) (“Pan American” or the “Company”) is pleased to announce the results of its 2009 year end silver reserves and resources update. In 2009, the Company’s successful exploration programs added 36.8 million contained ounces of proven and probable silver reserves at its operating mines.The new reserves were more than sufficient to replace the 26.6 million contained silver ounces mined during the year.The net result: Pan American increased its proven and probable silver reserves by approximately 5% to 234 million ounces as at December 31, 2009. The largest reserve increase was at the La Colorada mine, where the Company added over 16 million ounces of silver from the discovery of an extension of the NC2 vein, the mine’s main source of sulphide ore.At December 31, 2009,
